Exhibit 99.3 ARTS WAY MANUFACTURING CO., INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements have been prepared by Arts Way Manufacturing Co., Inc. (Arts Way) to reflect Arts Ways acquisition of Universal Harvester Co., Inc. (UHC), which was effective on May 10, 2012. The transaction is more fully described in Item 2.01 of the Current Report on Form 8-K dated May 10, 2012 that Arts Way filed with the Securities and Exchange Commission on July 16, 2012. Based in Ames, Iowa, UHC manufactured pickup reels for combines and swathers. The existing Universal Harvester Co., Inc. operational team was hired on May 11, 2012 to continue the manufacturing of pickup reels. The aggregate purchase price totaled $3,066,000, consisting of $3,030,450 of current and future cash to be paid and $35,550 of common stock. Under the terms of the purchase agreement, cash in the amount $3,003,565 was paid on May 11, 2012 and $27,427 of cash will be paid on real estate taxes accrued but due on the land and building in future periods. The unaudited pro forma condensed combined statements of income for the fiscal year ended November 30, 2011 and the three month periods ended February 29, 2012 and February 28, 2011 are based on the historical financial statements of Arts Way Manufacturing Co., Inc. and Universal Harvester Co., Inc. after giving effect to the acquisition and applying the assumptions and pro forma adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined statements of income for the year ended November 30, 2011 and for the three month periods ended February 29, 2012 and February 28, 2011 combine the results of operations of Arts Way and UHC as if the acquisition of UHC had occurred on December 1, 2010. Arts Ways acquisition of UHC has been accounted for in accordance with the Financial Accounting Standards Board Accounting Standards Codification 805, Business Combinations (ASC805). Pursuant to this guidance, Arts Way used the acquisition method to account for this transaction whereby the purchase price was allocated to the fair values of the tangible and intangible assets acquired and liabilities assumed. The excess of the purchase price over the net tangible and identifiable intangible assets acquired was recorded as goodwill. FASBs guidance provides that intangible assets with finite lives be amortized over their estimated remaining useful lives, while goodwill and other intangible assets with indefinite lives will not be amortized, but rather tested for impairment on at least an annual basis. Arts Way has prepared the unaudited pro forma condensed combined financial statements for illustrative purposes only and they are not intended to represent or be indicative of the combined financial position or combined results of operations that would actually have been realized had Arts Way and UHC been a combined company during the respective periods presented or of the results that may be achieved in future periods. In addition, these pro forma financial statements do not reflect the realization of any cost savings that may have been achieved from operating efficiencies, synergies or other activities that may result from the acquisition. Unaudited Pro Forma Condensed Combined Statement of Income Twelve Month Period Ended November 30, 2011 Art's Way Manufacturing Co., Inc. Universal Harvester Co. Pro forma Adjustments Note Pro forma Art's Way Manufacturing Co., Inc. Net sales $ 27,619,760 $ 4,400,550 $ - $ 32,020,310 Cost of goods sold 20,612,750 3,571,907 - 24,184,657 Gross profit 7,007,010 828,643 - 7,835,653 Operating expenses: Selling, engineering and administrative expenses 5,077,246 440,055 - 5,517,301 Total operating expenses 5,077,246 440,055 - 5,517,301 Income from operations 1,929,764 388,588 - 2,318,352 Other income (expense) ) ) - ) Income before income tax 1,580,934 276,988 - 1,857,922 Income tax expense 332,039 - 94,176 1 426,215 Net income $ 1,248,895 $ 276,988 $ ) $ 1,431,707 Income per common share: Basic $ 0.31 $ 0.36 Diluted $ 0.31 $ 0.35 Weighted average common shares outstanding: Basic 4,018,196 5,000 2 4,023,196 Diluted 4,049,268 5,000 4,054,268 Unaudited Pro Forma Condensed Combined Statement of Income Three Month Period Ended February 29, 2012 Art's Way Manufacturing Co., Inc. Universal Harvester Co. Pro forma Adjustments Note Pro forma Art's Way Manufacturing Co., Inc. Net sales $ 6,312,216 $ 904,632 $ - $ 7,216,848 Cost of goods sold 4,835,995 741,799 - 5,577,794 Gross profit 1,476,221 162,833 - 1,639,054 Operating expenses: Selling, engineering and administrative expenses 1,113,968 90,463 - 1,204,431 Total operating expenses 1,113,968 90,463 - 1,204,431 Income from operations 362,253 72,370 - 434,623 Other income (expense) ) ) - ) Income before income tax 289,078 44,470 - 333,548 Income tax expense 95,580 - 15,120 1 110,700 Net income $ 193,498 $ 44,470 $ ) $ 222,848 Income per common share: Basic $ 0.05 $ 0.06 Diluted $ 0.05 $ 0.06 Weighted average common shares outstanding: Basic 4,028,193 5,000 2 4,033,193 Diluted 4,046,125 5,000 4,051,125 Unaudited Pro Forma Condensed Combined Statement of Income Three Month Period Ended February 28, 2011 Art's Way Manufacturing Co., Inc. Universal Harvester Co. Pro forma Adjustments Note Pro forma Art's Way Manufacturing Co., Inc. Net sales $ 4,664,338 $ 746,143 $ - $ 5,410,481 Cost of goods sold 4,188,503 611,837 - 4,800,340 Gross profit 475,835 134,306 - 610,141 Operating expenses: Selling, engineering and administrative expenses 1,134,791 74,614 - 1,209,405 Total operating expenses 1,134,791 74,614 - 1,209,405 Income (loss) from operations ) 59,692 - ) Other income (expense) ) ) - ) Income before income tax (benefit) ) 31,792 - ) Income tax expense ) - 10,809 1 ) Net income (loss) $ ) $ 31,792 $ ) $ ) Income (loss) per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common shares outstanding: Basic 4,028,193 5,000 2 4,033,193 Diluted 4,046,125 5,000 4,051,125 PRO FORMA ADJUSTMENTS The pro forma condensed combined financial statements are based upon the historical consolidated financial statements of Arts Way Manufacturing Co., Inc. and Universal Harvester Co., Inc.and certain adjustments which Arts Way believes are reasonable to give effect to the UHC acquisition. These adjustments are based upon currently available information and certain assumptions, and therefore the actual adjustments will likely differ from the pro forma adjustments. The pro forma adjustments included in the Unaudited Pro Forma Condensed Combined Financial Statements are as follows: Recognition of corporate income tax expense. UHC was a S Corporation not subject to income tax at the corporate level Addition of issued and outstanding shares as a result of the purchase. 5,000 shares were issued along with cash payment. The pro forma unaudited results do not purport to be indicative of the results which would have been obtained had the acquisition been completed as of the beginning of the earliest period presented. In addition, they do not include any benefits that may result from the acquisition due to synergies that may be derived.
